Citation Nr: 9910417	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  95-17 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disability.

2.  Entitlement to service connection for thoracic spine 
disability.

3.  Entitlement to service connection for right carpal tunnel 
syndrome (CTS).

4.  Entitlement to a rating in excess of 10 percent for the 
residuals of a fracture of the right wrist.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The veteran served on a active duty from October 1967 to 
October 1971.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

Although the veteran perfected an appeal with respect to the 
issue of service connection for residuals of Agent Orange 
exposure consisting of hair loss, hyperhidrosis, fatigue, 
granulomatous disease, breathing problems, nasal polyps, skin 
disability, and chest pain, he withdrew his appeal with 
respect to this issue in a VA Form 9, received in April 1996.  

In November 1994, the RO received the veteran's claims of 
entitlement to service connection for insomnia, chronic 
fatigue, breathing problems, chest pain, and hyperhidrosis.  
He stated that these claims were apart from his claims of 
service connection for the residuals of Agent Orange exposure 
noted above.  In April 1995, the RO denied entitlement to 
service connection for insomnia, chronic fatigue, breathing 
problems, chest pain, and hyperhidrosis, to include on a non-
Agent Orange basis.  He was issued a Supplemental Statement 
of the Case on these new issues in April 1995.  Thereafter, 
neither the veteran nor his representative addressed any of 
these issues.  Therefore, the Board has concluded that the 
veteran is not seeking appellate review with respect to any 
of these issues.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
cervical spine disability is not plausible.

2.  The claim of entitlement to service connection for 
thoracic spine disability is not plausible.
3.  The claim of entitlement to service connection for right 
CTS is not plausible.

4.  The veteran's residuals of a fracture of the right wrist 
are manifested by complaints of pain with no objective 
evidence of significant functional impairment.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
cervical spine disability is not well grounded.  38 U.S.C.A. 
§ 5107a (West 1991).

2.  The claim of entitlement to service connection for 
thoracic spine disability is not well grounded.  38 U.S.C.A. 
§ 5107a (West 1991).

3.  The claim of entitlement to service connection for right 
CTS is not well grounded.  38 U.S.C.A. § 5107a (West 1991).

4.  The criteria for a rating in excess of 10 percent for the 
residuals of a right wrist fracture have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5214, 5215 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The threshold question is whether the veteran's claims are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, has he submitted evidence sufficient to justify a 
belief by a fair and impartial individual that his claims are 
plausible.  If he has not, VA has no duty to assist in the 
development of the claims.  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)
The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals, 
hereinafter Court) has said repeatedly that 38 U.S.C.A. 
§ 5107(a) unequivocally places an initial burden on a 
claimant to produce evidence that a claim is well grounded.  
See Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit at 
92; Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  The Court 
has stated that the quality and quantity of the evidence 
required to meet the statutory burden depends upon the issue 
presented by the claim. Grottveit at 92-93.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Id.  

Further, in order for a direct service connection claim to be 
well grounded, there must be competent evidence of current 
disability (generally, a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

Service connection connotes many factors, but basically, it 
means that the facts, shown by evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with service in the Armed Forces, or, if 
preexisting such service, was aggravated therein.  38 U.S.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  For certain 
disabilities, such as arthritis or organic disease of the 
nervous system, service incurrence may be presumed if the 
disabilities are shown to a degree of 10 percent within one 
year of the veteran's discharge from service.  38 U.S.A. 
§§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

Service connection may also be established when the evidence 
shows that a particular disability is proximately due to or 
the result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a) (1998).  In 
this regard, the Court has further stated that when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The veteran contends that he sustained neck and back injuries 
in service which resulted in chronic disability. The veteran 
states that he did not report those injuries, because he was 
already in trouble for injuring his wrist and impairing his 
job performance.  He maintains, however, that such injuries 
did, in fact, occur and notes that statements from former 
fellow service men support his claim (statements received in 
October and November 1996).  He contends that the right CTS 
is related to his right wrist disability.

Service medical records are negative for evidence of CTS or 
disability of the cervical or thoracic spine.  On examination 
for discharge, the veteran's spine and neurologic status were 
found to be normal.  There is no post-service medical 
evidence suggesting the presence of disability of the 
cervical or thoracic spine or of right CTS until many years 
following the veteran's discharge from service or suggesting 
that any of these disorders are etiologically related to 
service.  Moreover, there is no medical evidence supporting 
the veteran's contention that the CTS was caused or worsened 
by the service-connected residuals of a fracture of the right 
wrist.  Moreover, a VA physician who examined the veteran in 
April 1998 expressed the opinion that the CTS was not caused 
by the service-connected right wrist disability.  The 
evidence linking the cervical and thoracic spine disabilities 
to service and the right CTS to service-connected disability 
is limited to the veteran's own statements.  While he is 
qualified to report symptoms that are susceptible to lay 
observation, he is not qualified to render opinions which 
require medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Therefore, the Board must conclude 
that the veteran's claims are not well grounded.

II.  Residuals of a Fracture of the Right Wrist

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to an increased rating for the residuals 
of a fractured right wrist is plausible and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); see 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim of 
entitlement to an increased evaluation for a service-
connected disability generally is a well-grounded claim). 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(1998) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of the service-connected disability.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability.

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The record reflects that the veteran is right handed.  The 
veteran's right wrist disability is rated under 38 C.F.R. 
4.71a, Diagnostic Code 5215, which authorizes a 10 percent 
rating for limitation of motion of the wrist (major or 
minor), if dorsiflexion is less than 15 degrees or palmar 
flexion is limited in line with the forearm.  This is the 
maximum rating possible under Diagnostic Code 5215.  Under  
38 C.F.R. § 4.71a, Diagnostic Code 5214, a 30 percent rating 
is warranted for favorable ankylosis of the major wrist in 
20° to 30° dorsiflexion. 

On VA examination in February 1995, palmar flexion was to 60 
degrees and dorsiflexion was to 45 degrees.  Status post 
right wrist fracture with limitation of motion on current 
examination was diagnosed, but the examiner commented that no 
degenerative changes or other abnormalities were found on X-
ray examination to account for the limitation of motion.  The 
veteran was found to have a full, painless range of right 
wrist motion on VA examination in December 1996.  On VA 
orthopedic examination in March 1998, the veteran's right 
wrist was found to be completely normal.  Palmar flexion was 
to 80 degrees, dorsiflexion was to 70 degrees, radial 
deviation was 20 degrees and ulnar deviation was 45 degrees.  
The examiner noted that subjectively, the veteran reported 
that all wrist motions were very painful.  However, the 
examiner did not identify objective evidence of any 
functional loss.  

A VA X-ray study of the veteran's right wrist in April 1998 
was negative.  Right CTS was diagnosed on VA neurologic 
examination in April 1998. 

The evidence shows that the veteran's manifested range of 
right wrist motion does not justify the assignment of a 10 
percent rating under Diagnostic Code 5215.  In determining 
the extent of limitation of motion, the provisions of 
38 C.F.R. §§ 4.40, 4.45 concerning functional impairment due 
to pain, incoordination, weakened movement, excess 
fatigability and functional loss on repeated use and during 
flare-ups are for consideration.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The evidence shows no malunion, deformity 
or other residual pathology from the veteran's right wrist 
fracture.  The examinations of the service-connected  right 
wrist disability have repeatedly been negative.  Although 
right CTS has been diagnosed, the impairment associated with 
it is not for consideration in rating the service-connected 
disability.  The service-connected disability is not shown to 
be productive of pain, incoordination, weakened movement, or 
excess fatigability.  The disability clearly does not more 
nearly approximate the criteria for a higher evaluation than 
the criteria for the currently assigned evaluation of 10 
percent.  

The Board has also considered whether the claim should be 
referred to the Director of the VA Compensation and Pension 
Service for possible approval of an extra-schedular rating.  
The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1998).  

The record reflects that the veteran has not required 
hospitalization for the disability and that there are no 
unusual or exceptional manifestations of the disability.  
There is no basis in the record for concluding that the 
average industrial impairment from the disability would be in 
excess of that contemplated by the assigned 10 percent 
evaluation.  Accordingly, the Board finds no reason for 
referral of this case to the Director of VA Compensation and 
Pension Service for a rating outside the regular schedular 
criteria.


ORDER

Entitlement to service connection for cervical spine 
disability is denied.

Entitlement to service connection for thoracic spine 
disability is denied.

Entitlement to service connection for right CTS is denied.

Entitlement to a rating in excess of 10 percent for the 
residuals of a fracture of the right wrist is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

